DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An annular support comprising:
an inner annular portion;
an outer annular portion; and
a plurality of struts joining the inner annular portion and the outer annular portion, wherein the plurality of struts are radially arranged between the inner annular portion and the outer annular portion, wherein at least one strut in the plurality of struts is configured to enable a flow of fluid through the strut from the inner annular portion to the outer annular portion, or from the outer annular portion to the inner annular portion, and wherein each strut comprises:
an outer tube comprising an outer tube first end, an outer tube second end, and a longitudinal axis extending from the outer tube first end to the outer tube second end, wherein the outer tube defines an interior; and
an additively manufactured inner tube at least partially within the interior of the outer tube of the strut, wherein the additively manufactured inner tube defines an additively manufactured inner tube first end and an additively manufactured inner tube second end, and wherein the additively manufactured inner tube first end is integrally joined to the outer tube proximate to the outer tube first end.”

The underlined limitations are shown in Fig. 3, Part 42 is a strut comprises an outer tube Part 42 and an inner tube Part 42 and an inner tube Part 46.  The limitations are further supported in at least Specification, Paragraphs 31-35.  Based on the teachings of the specification, drawings and the claimed language, the examiner interpreted the outer tube and the inner tube are all integrally joined with the strut.  Therefore, both outer tube and inner tube are integral parts of the strut (which is also supported in Paragraph 12 since the Specification teaches the outer surface Part 54 of Part 44 is also the outer surface of strut Part 112).

Based on the teachings and the interpretation, the examiner considered Hendrickson (US2018/0223734 A1) would fail to teach at least the underlined limitations mentioned above.  The examiner considered Hendrickson would teaches the limitations regarding to an inner annular portion, an outer annular portion, a plurality of struts (Hendrickson, Fig. 2, Part 64) and the arrangements of the parts under the broadest reasonable interpretation.  The reference also teaches an outer tube and an inner tube (Hendrickson, Fig. 4A, Part 102, Part 108).  However, both parts are a separated parts from Part 64, and the arrangements of Part 102 and Part 108 also fail to reflect the claimed arrangements.  Therefore, the reference fails to reflect all the limitations of Claim 1.

The examiner also considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claim15 is allowed based on at least the same reasons as Claim 1.  Claims 2, 3, 5-14, 16-20 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747